ICJ_139_Avena-Interpretation_MEX_USA_2009-01-19_JUD_01_ME_03_FR.txt. OPINION DISSIDENTE DE M. LE JUGE SEPÚLVEDA-AMOR

raduction]

Accord avec l’essentiel du raisonnement et la plupart des conclusions — Regret
e la Cour n’ait pas tranché des questions indéniablement assez obscures
  Reconnaissance implicite par la Cour de l’existence d’une contestation
 Interprétation de l’obligation de résultat comme nécessitant un résultat précis
ns un délai raisonnable — Faute de résultat, nécessité de recourir à d’autres
 yens efficaces, tels que l’adoption de textes législatifs — M. Medellín ayant
  exécuté sans avoir bénéficié du réexamen et de la revision requis — La Cour
nsidérant que les Etats-Unis ont violé leurs obligations — Pourtant, absence
  détermination des conséquences juridiques découlant de cette violation
 Arrêt Avena demeurant obligatoire.
Article 36 conférant des droits individuels — Mexique et Etats-Unis ayant
  vues divergentes — Règle de la carence procédurale n’ayant pas été révisée
 Nécessité de ne pas appliquer la règle de la carence procédurale pour que le
 xamen et la revision puissent produire effet — Force obligatoire de l’arrêt
  Interprétation de la Cour suprême des Etats-Unis différente de celle du
exique et des Etats-Unis — La Cour aurait dû trancher la question soulevée
r les interprétations contradictoires — Réexamen et revision ayant bénéficié à
 seul ressortissant mexicain parmi les cinquante et un cités dans l’arrêt Avena
 Obligation incombant à toutes les autorités à l’échelon des Etats et à l’éche-
  fédéral — Importance du rôle du système judiciaire, et plus particulièrement
 la Cour suprême des Etats-Unis — Mexique ayant établi l’existence d’une
ntestation — Responsabilité de l’Etat — Cette responsabilité étant engagée
r l’action des organes et autorités compétents agissant dans cet Etat — Arrêt
Grand ayant conclu qu’un gouverneur a l’obligation d’agir conformément aux
gagements des Etats-Unis — En la présente affaire, tous les organes compé-
 ts et toutes les entités constitutives devant se conformer au réexamen et à la
 ision prescrits, ainsi que le soutient le Mexique — L’interprétation du diffé-
 d par la Cour aurait pu apporter une contribution inestimable à la clarifica-
n des règles et à leur exécution.

1. Je souscris pour l’essentiel au raisonnement de la Cour, ainsi qu’à la
upart des conclusions formulées dans le dispositif du présent arrêt. Je
grette toutefois de ne pouvoir m’associer à certaines d’entre elles, étant
 n seulement en désaccord avec certaines des vues exprimées, mais esti-
ant aussi que la Cour n’a pas saisi une excellente occasion qui lui aurait
rmis de régler des questions appelant une interprétation et de préciser
 sens et la portée de l’arrêt Avena sur certains points indéniablement
 scurs.

2. Avant d’exposer et d’expliciter les points sur lesquels je suis en
saccord avec l’arrêt, il me semble utile de rappeler certaines observa-
ns importantes que la Cour a jugé bon de formuler ; celles-ci découlent
ns une large mesure d’une interprétation de l’arrêt Avena. Dans le pré-

                                                                             31

nt arrêt, la Cour a établi avec précision ce qu’est une obligation de
 ultat : il s’agit d’« une obligation d’aboutir à un résultat précis » (arrêt,
 r. 27). Il est clair que les Etats-Unis ont l’obligation d’assurer le réexa-
en et la revision visés aux paragraphes 138 à 141 de l’arrêt Avena aux
 sortissants mexicains cités dans cette décision qui encourent toujours
  peine de mort. La Cour a cependant précisé la portée de cette
 ligation :

     « La Cour observe qu’il doit être satisfait à cette obligation de
   résultat dans un délai raisonnable. Même des efforts sérieux des
   Etats-Unis, s’ils n’aboutissent pas à la revision et au réexamen visés
   aux paragraphes 138 à 141 de l’arrêt Avena, ne sauraient être consi-
   dérés comme satisfaisant à une telle obligation. » (Par. 27 ; les itali-
   ques sont de moi.)
3. Si l’obligation de résultat est une obligation à laquelle « il doit être
 isfait ... dans un délai raisonnable », alors les Etats-Unis ne s’y sont
s conformés. En effet, le Mexique a indiqué que, depuis le mois de
ars 2004, date à laquelle a été rendu l’arrêt Avena,
   « au moins trente-trois des cinquante et un ressortissants mexicains
   cités dans l’arrêt de la Cour ont demandé le réexamen et la revision
   de leur cas auprès de juridictions des Etats fédérés et de l’Etat fédéral
   des Etats-Unis d’Amérique.
      A ce jour, seul l’un de ces ressortissants — M. Osbaldo Torres
   Aguilera — a vu son cas réexaminé et révisé conformément à la déci-
   sion de la Cour. Il convient toutefois d’indiquer que l’Etat de l’Arkan-
   sas a accepté de commuer la peine capitale prononcée contre
   M. Rafael Camargo Ojeda en une peine de réclusion à perpétuité en
   échange de son consentement à renoncer aux droits au réexamen et à
   la revision prévus par l’arrêt Avena. Tous les autres efforts déployés
   aux fins de la mise en œuvre de cet arrêt ont échoué. » (CR 2008/14,
   p. 20, par. 2 et 3 (Babcock).)
ès de cinq années se sont écoulées depuis le prononcé de l’arrêt Avena.
ès lors que la Cour estime que la question des délais est un élément
 entiel et que les résultats obtenus du point de vue de l’exécution de
rrêt ont été limités — ce qui est un euphémisme —, on ne saurait consi-
rer que les Etats-Unis ont atteint le résultat précis attaché à l’obligation
  résultat.
4. Ainsi qu’il ressort d’une lecture attentive de l’arrêt en la présente
 aire, la Cour reconnaît implicitement que le Mexique et les Etats-Unis
 sont en réalité révélés avoir des vues opposées quant au sens et à la
 rtée de l’arrêt Avena. Dans l’ordonnance en indication de mesures
nservatoires, il est indiqué au paragraphe 55 que,
   « s’il semble que les deux Parties voient dans le point 9) du para-
   graphe 153 de l’arrêt Avena une obligation internationale de
   résultat, elles n’en paraissent pas moins diverger d’opinion quant

                                                                           32

   au sens et à la portée de cette obligation de résultat — plus précisé-
   ment quant à la question de savoir si cette communauté de vues est
   partagée par toutes les autorités des Etats-Unis, à l’échelon fédéral
   et à celui des Etats, et si cette obligation s’impose à ces autorités »
   (ordonnance, p. 326, par. 55).
5. Bien que la Cour soit parvenue à la conclusion que les questions
 i, selon le Mexique, appellent une interprétation n’ont pas été tran-
ées par elle dans le cadre de l’arrêt Avena et qu’elles ne peuvent dès lors
 s donner lieu à l’interprétation demandée par le Mexique (arrêt, par. 59,
 int 1), elle admet qu’« [o]n peut considérer que divers éléments sem-
ent révéler l’existence d’une différence d’appréciation qui constituerait
 e contestation au sens de l’article 60 du Statut » (ibid., par. 31). Ayant
aminé certaines allégations du Mexique, la Cour fait ensuite « obser-
 r] que [c]es éléments ... pourraient indiquer qu’il existe, entre les
 rties, une contestation au sens de l’article 60 du Statut » (ibid., par. 35).
 fin, elle déclare — dans un paragraphe qui sera examiné ultérieure-
ent car il se prête à des interprétations divergentes — que
   « [l]e Mexique n’a pas précisé que l’obligation imposée par l’arrêt
   Avena aux Etats-Unis liait directement les organes, entités ou auto-
   rités de ce pays, même si cela pourrait être déduit des arguments qu’il
   a présentés, notamment dans son supplément d’information. » (Ibid.,
   par. 41 ; les italiques sont de moi.)
 6. En réalité, la Cour reconnaît presque dans l’arrêt qu’il existe une
 ontestation », « dispute », ou « desacuerdo », selon la traduction espa-
 ole de l’article 60 du Statut. La question de savoir si le Mexique s’est
  non conformé au paragraphe 2 de l’article 98 du Règlement de la
our, qui dispose que « le point ou les points contestés quant au sens ou
 a portée de l’arrêt » sont indiqués « avec précision », mérite un examen
 profondi, auquel nous nous livrerons ultérieurement dans le cadre de
 présente opinion dissidente.
 7. Dans le présent arrêt, la Cour interprète plus précisément le sens et
 portée de l’arrêt Avena en indiquant que
   « les considérations de droit interne qui ont, jusqu’à présent, empêché
   que soit honorée l’obligation incombant aux Etats-Unis ne sauraient
   les en délier. Les Etats-Unis ont été laissés libres de recourir aux
   moyens de leur choix pour la mise en œuvre de cette obligation et,
   dans l’hypothèse où le moyen retenu ne permettrait pas d’atteindre le
   résultat escompté dans un délai raisonnable, ils doivent recourir
   promptement à d’autres moyens efficaces à cette fin. » (Ibid., par. 47 ;
   les italiques sont de moi.)
nsi que la Cour suprême des Etats-Unis l’a dit, les autres moyens effi-
ces permettant aux Etats-Unis d’exécuter rapidement l’obligation leur
combant consistent à adopter des textes législatifs : « le pouvoir d’inté-
er à la loi interne une obligation conventionnelle découlant d’un traité

                                                                           33

 n auto-exécutoire relève du Congrès et non de l’exécutif » (Medellín
 Texas, 128 S. Ct. 1346, 1368 (2008), joint en annexe B, p. 60, de la
 mande en interprétation de l’arrêt du 31 mars 2004 en l’affaire Avena
 autres ressortissants mexicains (Mexique c. Etats-Unis d’Amérique)
Mexique c. Etats-Unis d’Amérique)).
8. Les moyens dont disposent les Etats-Unis pour assurer rapidement
 e exécution effective de l’obligation qui leur incombe sont essentielle-
ent d’ordre législatif et ce, de préférence à l’échelon fédéral. Ainsi que
  indiqué la Cour permanente de justice internationale :
   « un Etat qui a valablement contracté des obligations internationales
   est tenu d’apporter à sa législation les modifications nécessaires pour
   assurer l’exécution des engagements pris » (Echange des populations
   grecques et turques, avis consultatif, 1925, C.P.J.I. série B no 10,
   p. 20).
  Cour n’a cessé de réaffirmer dans sa jurisprudence qu’un Etat ne sau-
 t invoquer son droit interne pour justifier de ne pas avoir exécuté une
 ligation juridique internationale. Ainsi, en prenant les mesures qui leur
combent en vertu de l’arrêt Avena, les Etats-Unis « ne saurai[en]t invo-
 er vis-à-vis d’un autre Etat [leur] propre Constitution pour se soustraire
 x obligations que [leur] imposent le droit international ou les traités en
gueur » (Traitement des nationaux polonais et des autres personnes
origine ou de langue polonaise dans le territoire de Dantzig, avis consul-
 if, 1932, C.P.J.I. série A/B no 44, p. 24).
9. La Cour a clairement établi que M. José Ernesto Medellín Rojas
   « a été exécuté sans avoir pu bénéficier du réexamen et de la revision
   prévus aux paragraphes 138 à 141 de l’arrêt Avena, contrairement à
   ce qu’[elle] avait prescrit ... dans son ordonnance en indication de
   mesures conservatoires du 16 juillet 2008 » (arrêt, par. 52).
ans le dispositif de l’arrêt, elle a dit, à l’unanimité, que les Etats-Unis
 nt violé l’obligation dont ils étaient tenus » en vertu de l’ordonnance
 ’elle avait rendue (ibid., par. 61, point 2). La Cour ne laisse par ailleurs
bsister aucun doute quant au fait que l’obligation incombant aux
ats-Unis de ne pas exécuter les quatre autres ressortissants mexicains
 és dans l’ordonnance du 16 juillet 2008, « tant qu’ils n’auront pas béné-
ié du réexamen et de la revision requis », « demeure intacte » en vertu de
rrêt Avena lui-même (ibid., par. 54). Elle réaffirme en outre, dans le
 positif, « que les obligations énoncées au point 9) du paragraphe 153
  l’arrêt Avena continuent de s’imposer aux Etats-Unis d’Amérique »
 id., par. 61, point 3).
10. La Cour a donc jugé que, pour avoir exécuté M. Medellín en viola-
 n de l’ordonnance du 16 juillet 2008, les Etats-Unis avaient manqué à
 bligation qui leur incombait. Ce qui fait défaut, dans le présent arrêt,
 st la détermination des conséquences juridiques découlant du grave
anquement des Etats-Unis aux prescriptions de l’ordonnance et de
rrêt Avena.

                                                                          34

11. Dans son ordonnance du 16 juillet 2008, la Cour a clairement
isté sur certains engagements des Etats-Unis. Elle a pris acte des vues
engagements ci-après, formulés par l’agent des Etats-Unis :

  « les Etats-Unis ont reconnu que, si l’un quelconque des ressortis-
  sants mexicains cités dans la demande en indication de mesures
  conservatoires devait être exécuté sans avoir bénéficié du réexamen
  et de la revision prescrits par l’arrêt Avena, il y aurait violation des
  obligations que leur impose le droit international ... en particulier,
  l’agent des Etats-Unis a déclaré à la Cour qu’« il serait manifeste-
  ment contraire à l’arrêt Avena de procéder à l’exécution de la peine
  de M. Medellín sans accorder à celui-ci le réexamen et la revision
  requis » ;
  les Etats-Unis ont admis « qu’ils [étaient] responsables en droit inter-
  national des actes de leurs entités politiques », notamment « des
  autorités fédérales, des autorités des Etats ou des autorités locales »,
  et que leur propre responsabilité internationale serait engagée si, par
  suite d’actes ou d’omissions de l’une quelconque de ces entités poli-
  tiques, ils se trouvaient dans l’incapacité de respecter les obligations
  internationales leur incombant en vertu de l’arrêt Avena ... en parti-
  culier, l’agent des Etats-Unis a reconnu devant la Cour que « les
  Etats-Unis seraient incontestablement responsables, en application
  du principe de l’engagement de la responsabilité de l’Etat, à raison
  de faits internationalement illicites commis par les autorités d’Etats
  [fédérés] » (ordonnance du 16 juillet 2008, p. 330-331, par. 76-77).
12. Le 5 août 2008, M. Medellín a été exécuté dans l’Etat du Texas
ns avoir pu bénéficier du réexamen et de la revision requis, après avoir
ésenté en vain un recours en habeas corpus et des demandes de sursis à
écution, et après qu’un sursis à exécution sollicité par la voie du recours
  grâce lui eut été refusé, ainsi que cela est précisé au paragraphe 52 de
 rrêt. Or, la Cour n’a pas même jugé nécessaire de mentionner dans le
ésent arrêt les engagements qu’a pris l’agent des Etats-Unis lorsqu’il a
connu que l’exécution de M. Medellín constituerait une violation d’une
 ligation internationale, qu’elle serait contraire à l’arrêt Avena, que les
ats-Unis étaient responsables en droit international des actes de leurs
tités politiques et que leur propre responsabilité serait engagée, en
rtu des principes de la responsabilité de l’Etat, à raison de faits inter-
 tionalement illicites commis par les autorités fédérales, des Etats ou
cales.
13. Il est profondément regrettable que la Cour n’ait pas jugé néces-
 re de se prononcer sur le fait que les Etats-Unis ne se sont pas confor-
és à une obligation internationale. Il est difficile de comprendre et
admettre un tel silence, dès lors, notamment, que l’agent des Etats-Unis
 ui-même reconnu que la violation d’une obligation internationale par
 tat qu’il représente engageait la responsabilité de celui-ci. En s’abste-
 nt de conférer une quelconque portée juridique à la violation de l’arrêt

                                                                        35

 ena et de l’ordonnance du 16 juillet 2008, la Cour a manqué une occa-
 n de contribuer au développement du droit de la responsabilité de
 tat, et n’a pas tenu compte de la nécessité de statuer sur les consé-
 ences des actes internationalement illicites d’un Etat et de déterminer
remède qui s’impose dans de telles circonstances.
14. Malgré ce silence inexpliqué, la Cour ressent le besoin de « rappeler
 e l’arrêt qu’elle a rendu en l’affaire Avena reste obligatoire et que les
ats-Unis sont toujours tenus de l’appliquer pleinement » (arrêt, par. 60).
 pérons que le Congrès des Etats-Unis adoptera un texte de loi afin de
 conformer à la décision de la Cour. Faute d’un texte adopté au niveau
déral, les obligations énoncées dans l’arrêt Avena deviendront une pure
 straction, dépourvue de toute valeur juridique. Pour reprendre les
 mes de la Cour suprême des Etats-Unis,
   « [l]’arrêt Avena donne lieu à des obligations de droit international
   assumées par les Etats-Unis, cependant il ne s’impose pas en droit
   interne parce qu’aucun des traités en cause — le protocole de signa-
   ture facultative, la Charte des Nations Unies et le Statut de la CIJ —
   ne peut être assimilé à une loi fédérale en l’absence de lois de mise en
   œuvre ; aucune loi de ce genre n’a été adoptée » (Medellín c. Texas,
   128 S. Ct. 1346 (2008), Résumé ; joint à la requête en tant
   qu’annexe B, p. 44).


               I. CONTESTATION/DISPUTE/DESACUERDO

 15. Afin de bien déterminer s’il existe une « contestation »/« dispute »/
 esacuerdo » au sens de l’article 60 du Statut, il convient de prendre
  compte toute la dimension du litige qui oppose les Etats-Unis au
exique. Les autorités au niveau fédéral et à celui de l’Etat fédéré, en
 rticulier le pouvoir exécutif ainsi que les autorités judiciaires à ces
ux niveaux, ont pris part à la procédure.
 16. L’arrêt Avena est clairement applicable, d’une manière générale, à
us les ressortissants mexicains ayant été condamnés à de lourdes peines
  à une détention prolongée. Il ne vise donc pas seulement les cinquante
  un ressortissants mexicains cités, mais également les ressortissants
exicains qui seraient, à l’avenir, condamnés à des « peines sévères ». La
our a jugé, à l’unanimité, que
   « si des ressortissants mexicains devaient néanmoins être condamnés
   à une peine sévère sans que les droits qu’ils tiennent de l’alinéa b) du
   paragraphe 1 de l’article 36 de la convention aient été respectés, les
   Etats-Unis d’Amérique devront, en mettant en œuvre les moyens
   de leur choix, assurer le réexamen et la revision du verdict de culpa-
   bilité et de la peine, de façon à accorder tout le poids voulu à la
   violation des droits prévus par la convention » (Avena et autres
   ressortissants mexicains (Mexique c. Etats-Unis d’Amérique),
   arrêt, C.I.J. Recueil 2004 (I), p. 73, par. 153, point 11)).

                                                                        36

17. Compte tenu de cette conclusion, qui figure dans le dispositif de
 rrêt, il est tout à fait légitime de s’intéresser aux vues opposées qui ont
   présentées à la Cour suprême des Etats-Unis en l’affaire Sanchez-
amas c. Oregon, qui a trait au cas d’un ressortissant mexicain condamné
plus de vingt ans de réclusion. Ce dernier, bien qu’il ne soit pas nommé-
ent désigné dans l’arrêt Avena, a le droit de bénéficier du remède judi-
 ire qui y est prescrit. Il est également fort instructif d’examiner les
 préciations portées dans cette même affaire par la Cour suprême des
ats-Unis, lesquelles divergent très nettement, ainsi que nous le démon-
 rons dans les paragraphes suivants, de celles du Mexique et de ce que
 présente Cour a dit dans les affaires LaGrand et Avena.


          II. L’ARTICLE 36 CONFÈRE DES DROITS INDIVIDUELS

18. Dans le mémoire qu’il a présenté en qualité d’amicus curiae en
veur de M. Sanchez-Llamas, dans le cadre du recours en certiorari
rmé par celui-ci devant la Cour suprême des Etats-Unis, le Mexique a
claré avec la plus grande insistance que
   « la Cour, dans l’arrêt Avena, a réaffirmé on ne peut plus clairement
   que l’article 36 de la convention de Vienne confère des droits indivi-
   duels à tous les ressortissants mexicains détenus ou arrêtés aux
   Etats-Unis » (mémoire à titre d’amicus curiae présenté par le Gou-
   vernement des Etats-Unis du Mexique en faveur du requérant 3, 4,
   Sanchez-Llamas c. Oregon, 126 S. Ct. 2669 (2006) ; les italiques sont
   de moi).
 l’appui de sa thèse, le Mexique invoque le paragraphe 40 de l’arrêt
 ena : les droits individuels des ressortissants mexicains « sont des droits
 nt la réalisation doit, en tout cas en premier lieu, être recherchée dans
 cadre du système juridique interne des Etats-Unis (Avena et autres
  sortissants mexicains (Mexique c. Etats-Unis d’Amérique), arrêt,
 I.J. Recueil 2004 (I), p. 35, par. 40).
 19. En l’affaire Sanchez-Llamas, le Mexique a également invoqué,
 ur étayer son argumentation, ce que les Etats-Unis avaient fait valoir
 vant la Cour dans l’affaire Téhéran. En l’espèce, les Etats-Unis avaient
utenu que l’article 36 « crée des droits ... pour les ressortissants de
  tat d’envoi, auxquels est garanti le droit d’accès aux autorités consu-
 res et, par le biais de celles-ci, à d’autres autorités » (C.I.J. Mémoires,
 rsonnel diplomatique et consulaire des Etats-Unis à Téhéran (Etats-
nis d’Amérique c. Iran), 1979, p. 174 ; les italiques sont de moi).
 20. Il apparaît clairement que, en l’affaire Sanchez-Llamas, les Etats-
nis n’ont pas porté la même appréciation sur la question des droits indi-
duels conférés par l’article 36 de la convention. Dans le mémoire qu’ils
 t adressé à la Cour suprême, ils ont soutenu que le principe selon
quel celle-ci « doit accorder une « considération respectueuse » à l’inter-
étation d’un traité faite par une juridiction internationale n’amène pas

                                                                         37

conclure que l’article 36 confère à une personne le droit de contester le
rdict rendu ou la peine prononcée à son encontre » (mémoire déposé
 r les Etats-Unis d’Amérique en qualité d’amicus curiae en faveur des
fendeurs, Sanchez-Llamas c. Oregon, 126 S. Ct. 2669 (2006), p. 28 ; les
 liques sont de moi).
21. Or, dans ce mémoire déposé à titre d’amicus curiae, non seule-
ent les Etats-Unis contredisent la position mexicaine, mais aussi ils
ntestent fortement les interprétations de la Cour internationale
  Justice dans les affaires LaGrand et Avena. Le mémoire se lit comme
 t:
     « Les Etats-Unis ne sont aucunement tenus d’accepter le raisonne-
  ment qui sous-tend les arrêts de la CIJ... Comme nous l’avons
  démontré, le raisonnement de la CIJ est contraire aux principes qui
  régissent l’interprétation des traités... En outre, le poids à accorder à
  un arrêt émanant de cette juridiction est d’autant plus faible que,
  comme en l’espèce, le pouvoir exécutif — dont les vues en matière
  d’interprétation des traités doivent se voir accorder au moins un
  « poids important » — a examiné les décisions rendues par elle et
  estimé que l’interprétation qu’il fait lui-même de longue date du
  traité est la bonne. Notamment, puisque les Etats-Unis se sont reti-
  rés du protocole de signature facultative, il ne leur incombe plus
  aucune obligation internationale de réexaminer ou réviser les verdicts
  de culpabilité rendus et les peines prononcées à la lumière de viola-
  tions de l’article 36 se fondant sur l’interprétation faite par la CIJ de
  la convention. Dès lors, et compte tenu de ce qui précède, plaise à la
  Cour de dire et juger que l’article 36 ne confère pas à l’accusé un
  droit individuel de contester les verdicts de culpabilité rendus et les
  peines prononcées à son encontre au motif que l’article 36 aurait été
  violé. » (Ibid., p. 30 ; les italiques sont de moi.)
22. Il convient de noter que l’agent des Etats-Unis en la présente
pèce, qui a soutenu avec vigueur que, « dans le domaine des relations
 ernationales, les Etats-Unis parlent d’une seule voix par l’intermédiaire
  pouvoir exécutif » (CR 2008/17, p. 11, par. 15 (Bellinger)), est égale-
ent responsable, en sa qualité de conseiller juridique au département
Etat, avec le Solicitor General des Etats-Unis, du mémoire déposé par
  Etats-Unis auprès de la Cour suprême dans l’affaire Sanchez-Llamas.
23. L’une des questions à laquelle la Cour suprême des Etats-Unis a
pondu en l’affaire Sanchez-Llamas était celle de savoir si « l’article 36
 la convention de Vienne confère des droits pouvant être invoqués par
s particuliers dans le cadre d’une procédure judiciaire ». La Cour
prême a relevé que :
  « [l]es défendeurs, et les Etats-Unis en qualité d’amicus curiae,
  contestent formellement cette allégation. Ils soutiennent qu’il « existe
  une présomption selon laquelle un traité est mis en œuvre par voie
  politique et diplomatique et non par voie judiciaire... ». Attendu que

                                                                        38

   nous concluons que M. Sanchez-Llamas et M. Bustillo ne sont en
   aucun cas recevables en leurs demandes, point n’est besoin de tran-
   cher la question de savoir si la convention de Vienne confère aux
   particuliers des droits directement opposables. » (126 S. Ct. 2669,
   2677-2678 (2006) ; les italiques sont de moi.)
  Cour suprême a néanmoins décidé de confirmer l’arrêt rendu par la
our suprême de l’Oregon, selon lequel l’article 36 « ne crée pas de droits
accès aux autorités consulaires ou à la notification directement oppo-
bles dont les personnes détenues peuvent se prévaloir dans le cadre
une procédure judiciaire » (ibid., p. 2676).
 24. Lorsque l’affaire Medellín a été portée devant la cour d’appel
nale du Texas, le Mexique a fait valoir que :
   « l’objet même de l’article 36 est de permettre aux nations ayant
   signé la convention de Vienne — dont le Mexique, les Etats-Unis et
   164 autres pays — de protéger les intérêts de leurs ressortissants
   lorsque ceux-ci sont arrêtés ou détenus alors qu’ils vivent, travaillent
   ou voyagent à l’étranger. Cela est d’autant plus important lorsqu’une
   personne est jugée dans un pays étranger pour des faits pouvant
   entraîner son exécution. » (Mémoire des Etats-Unis d’Amérique à
   titre d’amicus curiae en faveur de M. José Ernesto Medellín, ex parte
   Medellín, 223 S.W. 3d 315 (Tex. Crim. App. 2006), point ix) ; les
   italiques sont de moi.)
25. Les Etats-Unis ont soutenu la thèse opposée :
      « M. Medellín soutient que la décision Avena a, en elle-même,
   valeur de loi fédérale contraignante dont il pourrait se prévaloir à
   titre individuel devant la Cour. Si, en vertu de l’article 94 de la Charte
   des Nations Unies, les Etats-Unis d’Amérique sont soumis à l’obli-
   gation internationale de se conformer à la décision rendue par la
   Cour internationale de Justice en ladite affaire, il ressort clairement
   du libellé et du contexte de l’article 94 qu’une décision émanant de la
   CIJ n’est pas, en elle-même, source de droits individuels dont il est
   possible de se prévaloir devant une juridiction. » (Ibid.,
   223 S.W. 3d 315 (Tex. Crim. App. 2006) ; les italiques sont de moi.)
26. La cour d’appel pénale du Texas a indiqué :
   « nous prenons acte des arguments qui nous ont été opposés quant à
   la question de savoir si l’article 36 confère des droits individuels di-
   rectement opposables, mais il n’est pas nécessaire de trancher celle-ci
   afin de déterminer si l’arrêt Avena s’impose à la présente Cour. La ré-
   cente décision de la Cour suprême en l’affaire Sanchez-Llamas c. Ore-
   gon s’impose à nous et nous estimons, partant, que l’arrêt Avena n’a
   pas valeur de loi fédérale contraignante. » (Ibid., 223 S.W. 3d 315, 330
   (Tex. Crim. App. 2006) ; les italiques sont de moi.)
27. Devant la Cour suprême des Etats-Unis, le conseil des Etats-Unis
affirmé en l’affaire Medellín :

                                                                          39

    « Le requérant soutient que la décision Avena est invocable à titre
  individuel car le protocole de signature facultative et la Charte des
  Nations Unies obligent les Etats-Unis à s’y conformer... Permettre
  une exécution directe, sans autorisation présidentielle, serait contraire
  au pouvoir que détient le président de prendre de telles décisions. »
 la renvoie à une décision du président des Etats-Unis relative à l’exécu-
 n des arrêts rendus par une juridiction internationale et aux mesures
vant être prises (mémoire des Etats-Unis à titre d’amicus curiae, Medel-
  c. Texas, 128 S. Ct. 1346 (2008), p. 19). Sans s’intéresser à la question
s droits individuels reconnus dans les arrêts LaGrand et Avena, la Cour
prême des Etats-Unis a jugé, en 2008, que l’arrêt Avena ne s’imposait
s directement avec valeur de droit interne aux juridictions d’Etat.
28. Dans ses arrêts LaGrand et Avena, la Cour a jugé que le para-
aphe 1 de l’article 36 créait des droits individuels pour les personnes
tenues. Cette conclusion est contraire à l’argumentation juridique
ancée par les autorités fédérales des Etats-Unis et maintenue par les
 idictions au niveau fédéral et à celui de l’Etat fédéré. Dans l’arrêt
 Grand, la Cour a indiqué qu’elle
  « ne saurait retenir l’argument des Etats-Unis qui repose en partie
  sur l’hypothèse que le paragraphe 2 de l’article 36 ne s’applique
  qu’aux droits de l’Etat d’envoi et non à ceux de la personne mise en
  détention. La Cour a déjà établi que le paragraphe 1 de l’article 36
  créait des droits individuels pour les personnes détenues, en sus des
  droits accordés à l’Etat d’envoi, et que, par voie de conséquence, les
  « droits » visés au paragraphe 2 désignent non seulement les droits de
  l’Etat d’envoi, mais aussi ceux des personnes détenues. » (LaGrand
  (Allemagne c. Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 2001,
  p. 497, par. 89 ; les italiques sont de moi.)

  la présente affaire, la Cour aurait pu mieux remplir sa fonction judi-
 ire en levant les doutes émis par les autorités exécutives et judiciaires
s Etats-Unis, au niveau fédéral et à celui de l’Etat fédéré. Elle aurait pu
affirmer la force obligatoire des arrêts LaGrand et Avena et l’existence
  droits individuels découlant de l’article 36 et ce, même s’il lui fallait
 ur cela agir proprio motu, afin d’interpréter correctement le sens et la
 rtée de l’arrêt Avena.


             III. LA RÈGLE DE LA CARENCE PROCÉDURALE

29. Dans l’affaire Avena, le Mexique a soutenu que les Etats-Unis, en
 pliquant des dispositions de leur droit interne, n’avaient pas assuré un
examen et une revision véritables et effectifs des verdicts de culpabilité
 des peines. Il a plus particulièrement soutenu que
  « [l]es Etats-Unis s’appuient sur plusieurs doctrines de droit interne

                                                                        40

  pour empêcher que soient attachées des conséquences juridiques aux
  violations de l’article 36. En premier lieu, malgré la claire analyse qui
  a été faite par la Cour dans l’affaire LaGrand, les juridictions amé-
  ricaines, tant étatiques que fédérales, continuent à invoquer la règle
  de la carence procédurale pour faire obstacle à tout examen des vio-
  lations de l’article 36 — même si le ressortissant n’était pas conscient
  de ses droits à la notification et à la communication consulaires et,
  partant, du fait qu’il pouvait invoquer leur violation lors de son pro-
  cès, précisément parce que les autorités n’avaient pas respecté l’ar-
  ticle 36. » (Avena et autres ressortissants mexicains (Mexique c. Etats-
  Unis d’Amérique), arrêt, C.I.J. Recueil 2004 (I), p. 55, par. 109.)
30. Dans l’arrêt Avena, la Cour a indiqué que « la règle de la carence
océdurale n’a pas été révisée et qu’il n’a pas davantage été pris de dis-
sitions pour empêcher son application » (ibid., p. 57, par. 113). Elle a
suite précisé :
  « [l]e point crucial, en pareille situation, est que, par l’effet de la
  règle de la carence procédurale telle qu’elle est actuellement appli-
  quée, l’intéressé se voit en fait interdire de soulever la question de la
  violation des droits que lui reconnaît l’article 36 de la convention de
  Vienne » (ibid., p. 63, par. 134).
31. En l’affaire Sanchez-Llamas, après avoir rappelé que les arrêts
Grand et Avena ne méritaient à bon droit qu’une « considération res-
ctueuse », la Cour suprême des Etats-Unis a poursuivi comme suit :
  « [l]a Cour internationale de Justice a conclu que, lorsqu’un défen-
  deur n’a pas été informé des droits qu’il tient de l’article 36, l’appli-
  cation de la règle de la carence procédurale empêche cet article de
  produire « plein effet » puisqu’elle empêche les juridictions d’attacher
  une « portée juridique » à sa violation. C’est là méconnaître l’impor-
  tance des règles de la carence procédurale dans un système accusa-
  toire, système dans lequel c’est principalement aux parties qu’il
  incombe de soulever les questions pertinentes et de les présenter aux
  juridictions de manière appropriée et en temps opportun afin qu’elles
  soient tranchées... Le défaut de présentation d’une demande en
  temps opportun entraîne généralement la forclusion. Il est ainsi fré-
  quent que l’application de règles telles que celles de la carence pro-
  cédurale prive de « portée juridique » — au sens des arrêts Avena et
  LaGrand — des demandes tout à fait valables en droit. » (Sanchez-
  Llamas c. Oregon, 126 S. Ct. 2669, 2685-2686 (2006) ; les italiques
  sont de moi.)
32. Dans le cadre de son examen du recours en habeas corpus formé
r M. Medellín, la cour d’appel pénale du Texas a rappelé la procédure
 l’affaire concernant l’intéressé :
    « M. Medellín a déposé une requête initiale en habeas corpus dans
  laquelle il a notamment indiqué pour la première fois que les droits

                                                                        41

  dont il jouit en vertu de l’article 36 de la convention de Vienne
  avaient été violés car il n’avait pas été informé de son droit de
  contacter les autorités consulaires mexicaines après son arrestation.
  Le tribunal de première instance a jugé que M. Medellín ne s’était
  pas, lors de son procès, prévalu de la violation des droits qu’il tient de
  la convention de Vienne et, partant, a estimé que sa demande ne pou-
  vait être réexaminée pour des raisons d’ordre procédural.
     M. Medellín a interjeté appel devant la cour d’appel des Etats-
  Unis pour le cinquième circuit, laquelle a également rejeté sa
  demande. Le cinquième circuit a pris note de la décision rendue par
  la CIJ en l’affaire Avena, mais a jugé qu’il était lié par la décision
  rendue par la Cour suprême en l’affaire Breard c. Greene, aux termes
  de laquelle les règles de la carence procédurale s’appliquent aux
  demandes fondées sur une violation de la convention de Vienne.
     [N]ous sommes liés par la décision de la Cour suprême aux termes
  de laquelle les décisions de la CIJ ne s’imposent pas aux juridictions
  des Etats-Unis. Dès lors, M. Medellín ... ne saurait démontrer qu’il
  nous incombe, en vertu de l’arrêt Avena, d’écarter la section 5 et de
  procéder au réexamen et à la revision de la demande qu’il a formulée
  en vertu de la convention de Vienne. » (Ex parte Medellín, 223 S.W.
  3d 315, 321, 332 (2006) ; les italiques sont de moi.)
33. Lors du dépôt du mémoire présenté par les Etats-Unis à titre
amicus curiae devant la Cour suprême des Etats-Unis en l’affaire
 nchez-Llamas, l’agent des Etats-Unis en la présente affaire a fait valoir,
 sa qualité de conseiller juridique du département d’Etat, que :
     « La présente Cour n’est, en l’espèce, pas liée par les décisions ren-
  dues par la CIJ dans les affaires LaGrand et Avena... Aux termes de
  l’article 94 de la Charte des Nations Unies, les Etats-Unis se sont
  engagés à se conformer aux décisions rendues par la CIJ dans le
  cadre des différends auxquels ils sont partie, à savoir à se conformer
  à la solution prescrite par la CIJ, et non à accepter l’intégralité du
  raisonnement ayant conduit à cette conclusion. En l’espèce, le raison-
  nement de la CIJ n’est pas convaincant... Selon ce raisonnement,
  toute règle procédurale ayant empêché une juridiction de connaître
  au fond d’une demande relative à la convention de Vienne — telle
  que les règles de prescription en vigueur dans un Etat en ce qui
  concerne les recours indirects — devrait être écartée pour incompa-
  tibilité avec le paragraphe 2 de l’article 36. » (Mémoire déposé par les
  Etats-Unis d’Amérique à titre d’amicus curiae en faveur des défen-
  deurs, Sanchez-Llamas c. Oregon, 126 S. Ct. 2669 (2006) ; les itali-
  ques sont de moi.)
34. En principe, seul le dispositif de l’arrêt rendu par une juridiction
ernationale a force obligatoire. Il arrive toutefois, dans certaines cir-
nstances et dans certaines affaires, que le raisonnement qui sous-tend
 conclusions formulées dans le dispositif en soit indissociable et, en rai-

                                                                         42

n de ce lien, une partie des motifs de l’arrêt Avena doit également être
 erprétée par la Cour. Selon moi, pour interpréter le sens et la portée de
 plupart des points du paragraphe 153 du dispositif de l’arrêt, il faut se
 érer aux motifs puisque c’est là que se trouve exposée la raison pour
quelle la règle de la carence procédurale constitue un obstacle judiciaire
 i rend inopérants les droits consacrés par l’article 36 de la convention
  Vienne et empêche leur exercice. Il ne suffit pas d’affirmer que le dis-
 sitif de l’arrêt Avena a force obligatoire si l’application de la règle de la
rence procédurale par les juridictions des Etats-Unis le rend juridique-
ent inopérant. Cette doctrine à usage interne empêche de se conformer
des obligations internationales, prive les droits conventionnels de tout
ntenu et rend sans valeur un arrêt.

35. La Cour a déjà eu l’occasion d’examiner, dans le cadre de demandes
 interprétation, la question du lien existant entre les motifs d’un arrêt
son dispositif. Ainsi, elle a récemment indiqué que

   « toute demande en interprétation doit porter sur le dispositif de
   l’arrêt et ne peut concerner les motifs que dans la mesure où ceux-ci
   sont inséparables du dispositif » (Demande en interprétation de l’arrêt
   du 11 juin 1998 en l’affaire de la Frontière terrestre et maritime entre
   le Cameroun et le Nigéria (Cameroun c. Nigéria), exceptions préli-
   minaires (Nigéria c. Cameroun), arrêt, C.I.J. Recueil 1999 (I),
   p. 35, par. 10 ; les italiques sont de moi).

36. En la présente espèce, la Cour aurait pu ne pas limiter son examen
  dispositif de l’arrêt Avena, en considérant l’une des conditions indis-
nsables pour une mise en œuvre adéquate de cet arrêt, à savoir la non-
 plication de la règle de la carence procédurale aux fins de permettre le
examen et la revision prescrits des verdicts de culpabilité et des peines.


                  IV. FORCE OBLIGATOIRE DE L’ARRÊT

37. Dans sa requête, se fondant sur l’article 59 du Statut de la Cour, le
exique a fait valoir que l’arrêt Avena était définitif et obligatoire entre
 et les Etats-Unis. Il soutient que, en dépit de l’obligation de se confor-
er aux décisions de la Cour énoncée au paragraphe 1 de l’article 94 de
 Charte des Nations Unies,
   « des refus répétés ont été opposés à des demandes soumises par des
   ressortissants mexicains en vue du réexamen et de la revision de leur
   cas, prescrits par l’arrêt Avena. Le 25 mars 2008, la Cour suprême
   des Etats-Unis d’Amérique a jugé, dans le cas de José Ernesto Medel-
   lín Rojas, l’un des ressortissants mexicains visés dans l’arrêt Avena,
   que l’arrêt n’imposait pas en soi directement aux juridictions des
   Etats-Unis de procéder à un réexamen et une revision selon le droit

                                                                           43

  interne... La Cour suprême, tout en reconnaissant expressément
  l’obligation incombant aux Etats-Unis d’Amérique en vertu du droit
  international de se conformer à l’arrêt, a également estimé que les
  moyens choisis par le président des Etats-Unis pour ce faire n’étaient
  pas prévus par la Constitution des Etats-Unis et indiqué d’autres
  moyens reposant sur le vote de lois par le Congrès ou une exécution
  volontaire de l’arrêt par l’Etat du Texas. » (Requête, p. 11, par. 4 ; les
  italiques sont de moi.)
Le Mexique ajoute que
  « le respect de l’obligation d’assurer un réexamen et une revision
  ne saurait être fonction de l’aboutissement de tel ou tel moyen
  en particulier. Selon le Mexique, si l’obligation d’assurer un
  réexamen et une revision n’était pas pleinement respectée, les Etats-
  Unis devraient être considérés comme ayant violé cette obligation. »
  (Ibid., p. 11, par. 5.)
38. Il est donc manifeste que le Mexique et les Etats-Unis ont des vues
 posées sur la question de l’applicabilité automatique de l’arrêt Avena
 ns l’ordre interne des Etats-Unis. Citant le mémoire que les Etats-Unis
 t présenté en qualité d’amicus curiae dans la dernière affaire Medellín
 nt a connu la Cour suprême des Etats-Unis, le Mexique relève que,
en qu’ayant reconnu que leur incombait « une obligation en vertu du
oit international de se conformer à la décision de la CIJ en l’affaire
 ena », les Etats-Unis affirment que, en l’absence d’intervention du pré-
  ent, l’arrêt ne s’impose pas, en lui-même, à leurs juridictions natio-
 les. Leurs propos sont repris comme suit :
     « Si le demandeur a droit à un réexamen et une revision en vertu de
  la décision du président, il ne pourrait en bénéficier en l’absence de
  cette décision. » (Supplément d’information du Mexique en réponse
  aux observations écrites des Etats-Unis d’Amérique, 17 septembre
  2008, p. 2, par. 6 ; les italiques sont dans l’original.)

39. Le Mexique précise que
  « la Cour suprême a expressément retenu l’argument des Etats-Unis
  concernant le caractère non exécutoire de l’arrêt par les juridictions
  internes. [Elle] a donc jugé que l’arrêt Avena n’avait pas, ni en tant
  que tel ni lu conjointement avec la décision du président, valeur de
  droit fédéral directement applicable empêchant la mise en œuvre par
  le Texas de règles procédurales de son droit interne faisant obstacle
  à tout réexamen et à toute revision des décisions relatives aux
  demandes formulées par M. Medellín sur le fondement de la conven-
  tion de Vienne. » (Ibid., p. 2, par. 7.)
40. Dans l’arrêt qu’elle a rendu en l’affaire Medellín, la Cour suprême
s Etats-Unis s’est donc livrée à une interprétation différente de celle du

                                                                         44

exique et de celle des Etats-Unis. Elle interprète la portée juridique de
 rticle 94 de la Charte des Nations Unies et l’article 59 du Statut de la
our comme suit :
      « Le pouvoir exécutif soutient que l’expression « s’engage à se
   conformer » ne constitue pas « une reconnaissance du fait que les
   décisions de la CIJ ont un effet juridique immédiat dans les juridic-
   tions internes des Membres de l’Organisation des Nations Unies »,
   mais qu’il s’agit d’un « engagement de la part des Membres de
   l’Organisation des Nations Unies de prendre ultérieurement, par
   l’intermédiaire de leurs pouvoirs politiques, des mesures d’exécution
   de la décision de la CIJ ». Nous partageons cette interprétation
   de l’article 94. Cette disposition n’est pas une directive adressée
   aux juridictions internes. Elle ne prévoit pas que les Etats-Unis
   « sont tenus de » ou « doivent » se conformer aux décisions de la
   CIJ. De plus, rien n’indique que le Sénat, au moment où il a ratifié
   la Charte des Nations Unies, avait l’intention d’accorder aux
   décisions de la CIJ un effet juridique immédiat devant ses juri-
   dictions internes. » (128 S. Ct. 1346, 1358 (2008) ; les italiques sont
   de moi.)
41. La conclusion de la Cour suprême des Etats-Unis selon laquelle
rrêt Avena n’a pas, en lui-même, valeur de loi fédérale contraignante
ntredit la position du pouvoir exécutif des Etats-Unis selon laquelle
   « s’il est vrai que l’arrêt Avena ne peut pas, de lui-même, forcer les
   juridictions internes à écarter des règles de carence procédurale
   d’application générale, cet arrêt est devenu assimilable à une loi
   interne ayant précisément cet effet, en vertu du mémorandum prési-
   dentiel et du pouvoir du président « d’établir des règles obligatoires
   ayant prépondérance sur les lois contraires en vigueur au niveau des
   Etats » » (ibid., p. 1367).
42. Après avoir indiqué clairement que la transformation unilatérale
un traité non auto-exécutoire en un traité auto-exécutoire ne fait pas
rtie des moyens dont dispose le président des Etats-Unis pour faire res-
cter une obligation internationale, la Cour suprême a précisé :
      « Lorsque le président exerce son pouvoir d’« exécution » d’un
   traité non auto-exécutoire en l’assimilant unilatéralement à une loi
   interne, il agit contrairement à l’intention implicite du Sénat ayant
   ratifié ledit traité. » (Ibid., p. 1369.)
43. Il existe trois interprétations différentes des effets, sur le plan
tional, d’une obligation internationale, et trois interprétations diffé-
ntes de la mise en œuvre, sur le plan national, de la Charte des Nations
nies, du Statut de la Cour et de l’arrêt Avena. La Cour aurait donc
  apporter une contribution importante au développement du droit
 ernational en tranchant les questions soulevées par ces interprétations
ntradictoires.

                                                                       45

                      V. RÉEXAMEN ET REVISION

44. On est tout à fait fondé à conclure qu’un désaccord est né, en la
ésente affaire, des vues diamétralement opposées du Mexique et des
ats-Unis quant à l’interprétation qu’il convient de faire de l’obligation
escrite par l’arrêt Avena. Ce n’est cependant pas seulement un conflit
opinions juridiques et d’intérêts qui oppose les deux pays. Il existe un
saccord sur différents points de droit et, également, de fait.
45. A l’audience, le Mexique a rappelé que le réexamen et la revision
escrits par l’arrêt Avena devaient s’inscrire dans le cadre de la « procé-
 re judiciaire ». Il a indiqué que,
  « depuis mars 2004, au moins trente-trois des cinquante et un ressor-
  tissants mexicains cités dans l’arrêt de la Cour ont demandé le réexa-
  men et la revision de leur cas auprès de juridictions des Etats fédérés
  et de l’Etat fédéral des Etats-Unis d’Amérique.
     A ce jour, seul l’un de ces ressortissants — M. Osbaldo Torres
  Aguilera — a vu son cas réexaminé et révisé conformément à la déci-
  sion de la Cour. Il convient toutefois d’indiquer que l’Etat de l’Arkan-
  sas a accepté de commuer la peine capitale prononcée contre
  M. Rafael Camargo Ojeda en une peine de réclusion à perpétuité en
  échange de son consentement à renoncer au droit au réexamen et à
  la revision prévus par l’arrêt Avena. Tous les autres efforts déployés
  aux fins de la mise en œuvre de cet arrêt ont échoué. » (CR 2008/14,
  p. 20, par. 2 et 3 (Babcock) ; les italiques sont de moi.)
46. Les Etats-Unis soutiennent, quant à eux, que « plusieurs ressortis-
nts mexicains qui sont cités [dans l’arrêt Avena] ont bénéficié d’un ré-
amen et d’une revision des verdicts de culpabilité et des peines qui avaient
   prononcés à leur encontre » (CR 2008/15, p. 56, par. 22 (Bellin-
r) ; les italiques sont de moi). Or, seul M. Osbaldo Torres est mentionné.
47. Cinquante et un ressortissants mexicains étaient visés par le réexa-
en et la revision prescrits par l’arrêt Avena. A l’heure actuelle, ils ne
nt plus que cinquante, M. José Medellín Rojas ayant été exécuté par
 tat du Texas, le 5 août 2008, sans avoir bénéficié du réexamen et de la
vision du verdict de culpabilité rendu et de la peine prononcée à son
contre. Le cas de M. Torres Aguilera a déjà été mentionné. Sept autres
 aires ont été tranchées sans qu’il y ait eu réexamen et revision. En
 kansas, M. Rafael Camargo Ojeda a renoncé à son droit au réexamen
 à la revision en échange de la commutation de la peine capitale pro-
 ncée à son encontre en une peine de réclusion à perpétuité, dans le
dre d’une composition pénale (plea agreement) qui a pu être conclue à
 suite de l’arrêt Avena. Les peines de MM. Juan Caballero Hernández,
ario Flores Urbán et Gabriel Solache Romero ont été commuées par
 gouverneur de l’Illinois en 2003, mesure dont ont bénéficié toutes les
rsonnes condamnées à la peine capitale dans cet Etat à l’époque.
   Arizona, les peines de MM. Martin Raul Soto Fong et Osvaldo
 galado Soriano ont été commuées après que la Cour suprême des

                                                                         46

ats-Unis eut déclaré inconstitutionnelle la condamnation à la peine
pitale d’une personne mineure à l’époque des faits. Au Texas, la
ine capitale prononcée à l’encontre de M. Daniel Angel Plata Estrada
 été commuée après que la Cour suprême des Etats-Unis eut jugé
constitutionnelle l’exécution d’un déficient mental (source : http://
ww.internationaljusticeproject.org/nationals-Stats.com et http://www.
athpenaltyinfo.org/foreign-nationals-and-death-penalty-us). Cela fait
jà près de cinq ans que l’arrêt Avena a été rendu, et quarante-deux res-
rtissants mexicains n’ont toujours pas bénéficié du remède prescrit.


         VI. L’OBLIGATION INCOMBE À TOUTES LES AUTORITÉS,
       TANT À L’ÉCHELON DES ETATS QU’À L’ÉCHELON FÉDÉRAL


48. Le Mexique soutient que l’obligation de résultat incombe à toutes
 autorités, tant à l’échelon fédéral qu’à celui des Etats, et, en particu-
r, à la Cour suprême des Etats-Unis puisque le remède prescrit par
rrêt Avena est une « procédure judiciaire ». La conclusion du Mexique à
  égard ne peut être considérée que comme la preuve d’une absolue
vergence de vues — qui reflète le désaccord l’opposant aux Etats-Unis
r un point de droit — et, partant, d’une contestation. Selon le Mexique,
   « la Cour suprême [des Etats-Unis] a conclu que la formulation de
   l’obligation de respecter les arrêts de la Cour énoncée au para-
   graphe 1 de l’article 94 empêchait, d’une manière ou d’une autre,
   les autorités judiciaires — les autorités les mieux placées pour exé-
   cuter l’obligation imposée par l’arrêt Avena — de prendre les mesures
   pertinentes. Il n’y a rien dans le libellé ou dans l’objet de cette
   disposition qui justifie une conclusion aussi absurde. Ce serait
   en outre fondamentalement incompatible avec l’interprétation
   de l’arrêt Avena selon laquelle celui-ci impose une obligation de résul-
   tat à tous les organes constitutifs de l’Etat, y compris au pouvoir
   judiciaire. Il va sans dire que le Mexique rejette l’interprétation
   de la Cour suprême. » (Supplément d’information du Mexique
   en réponse aux observations écrites des Etats-Unis d’Amérique,
   17 septembre 2008, p. 15, par. 53 ; les italiques sont de moi.)
49. Il s’agit, à l’évidence, d’une question au sujet de laquelle le Mexi-
 e a indiqué « avec précision » « le point ou les points contestés quant au
ns ou à la portée de l’arrêt ». Le Mexique soutient que la Cour suprême
s Etats-Unis
   « ne partage pas [s]es vues ... au sujet de l’arrêt Avena — selon les-
   quelles le dispositif de celui-ci institue une obligation de résultat
   visant tous les organes du gouvernement, y compris les organes judi-
   ciaires à l’échelon fédéral et au niveau des Etats, qui doit être res-
   pectée en dépit des obstacles posés par le droit interne » (ibid., p. 16,
   par. 56 ; les italiques sont de moi).

                                                                         47

50. Compte tenu de ce qui précède, il paraît évident que le présent
rêt fait une interprétation erronée de la position du Mexique. Cela res-
rt du paragraphe 24 :

      « Le Mexique s’est notamment référé à la conduite de l’exécutif fé-
   déral des Etats-Unis, affirmant que certains aspects de celle-ci reflé-
   taient son désaccord avec les Etats-Unis sur le sens et la portée de l’arrêt
   Avena. Selon le Mexique, cette divergence de vues s’est manifestée
   à travers la position adoptée par le Gouvernement des Etats-Unis
   devant la Cour suprême... Le Mexique soutient que le Gouvernement
   des Etats-Unis, en raison de sa vision restrictive des moyens de mise
   en œuvre de l’arrêt, a manqué de prendre toutes les mesures nécessaires
   pour amener l’ensemble des autorités compétentes à respecter
   l’obligation incombant aux Etats-Unis. » (Les italiques sont de moi.)
51. Le Mexique ne prétend pas que le non-respect de l’obligation de se
nformer à l’arrêt Avena serait uniquement imputable à l’exécutif fédé-
 des Etats-Unis. Sa thèse est que la décision finale consistant à ne pas
corder le réexamen et la revision judiciaires prescrits par l’arrêt Avena
 imputable à la Cour suprême des Etats-Unis, laquelle a jugé que, « s’il
 vrai que les traités sont des engagements de caractère international, ils
ont pas valeur de droit interne, à moins que le Congrès n’ait promulgué
s lois pour les mettre en œuvre », que « l’arrêt Avena ... n’a pas auto-
atiquement valeur de droit interne », que « l’arrêt Avena n’a pas en soi
leur de droit fédéral ayant force obligatoire » et que
   « le mémorandum présidentiel n’oblige pas de façon indépendante
   les Etats à procéder au réexamen et à la revision des demandes dépo-
   sées par les cinquante et un ressortissants mexicains dans l’affaire
   Avena, sans tenir compte des règles de la carence procédurale appli-
   cables à leur niveau ».
52. Compte tenu de ces conclusions juridiques, il ne saurait faire de
 ute que la Cour suprême des Etats-Unis ne souscrit pas à la thèse selon
quelle l’arrêt Avena prescrit une obligation de résultat. Il en va de même
s autres autorités, et plus particulièrement des juridictions au niveau
déral et à celui des Etats, ainsi que cela ressort clairement des décisions
 ses par celles-ci, y compris la Cour suprême de l’Oregon, la cour
appel pénale du Texas, la Cour suprême des Etats-Unis, les tribunaux
 première instance à l’échelon des Etats, les tribunaux fédéraux de dis-
ct et la cour d’appel des Etats-Unis pour le cinquième circuit.
53. Au paragraphe 48 de son ordonnance en indication de mesures
nservatoires du 16 juillet 2008, la Cour a indiqué :
   « selon le Mexique, le fait que « [n]i le pouvoir exécutif ni la législa-
   ture du Texas, ni le pouvoir exécutif fédéral ni le Congrès n’ont, à ce
   stade, pris une quelconque mesure de nature juridique qui empêche-
   rait l’exécution de M. Medellín ... reflète l’existence d’une contesta-
   tion quant au sens et à la portée de l’arrêt Avena » ».

                                                                            48

 Mexique a réaffirmé sa position dans son supplément d’information.
54. A l’audience, les Etats-Unis ont toutefois déclaré qu’ils

   « reconnaiss[ai]ent qu’ils [étaient] responsables en droit international
   des actes de leurs subdivisions politiques. Cependant, cela ne revient
   pas à dire que les prises de position d’une juridiction d’un Etat
   fédéré devraient être attribuées aux Etats-Unis afin de détermi-
   ner si une contestation oppose ce pays au Mexique au sujet du
   sens et de la portée de l’arrêt Avena. » (CR 2008/17, p. 11, par. 13
   (Bellinger).)

  question de l’attribution de la responsabilité à raison du comporte-
ent des organes de l’Etat sera examinée ultérieurement dans la présente
 inion. Ce qui importe, à ce stade, c’est de relever qu’il existe indénia-
ement une contestation entre le Mexique et les Etats-Unis sur ce point.
aturellement, cette contestation n’a pas, contrairement à ce que les
ats-Unis souhaiteraient nous faire accroire, uniquement trait aux vues
primées par une juridiction d’un Etat fédéré, bien que ces vues puissent
oir des conséquences juridiques quant à l’exécution de l’arrêt Avena.
55. L’élément central de la contestation est la décision rendue par la
us haute autorité judiciaire des Etats-Unis à l’échelon fédéral. L’inter-
étation de la Cour suprême des Etats-Unis est définitive du point de
 e du droit interne et a force obligatoire à l’égard de toutes les juridic-
 ns et autorités, tant à l’échelon des Etats fédérés qu’à l’échelon fédéral
  y compris l’exécutif fédéral. Le Mexique précise à juste titre que « les
 es de la Cour suprême concernant la portée et le sens des obligations
nventionnelles des Etats-Unis sont pertinentes aux fins de statuer objec-
 ement sur la question de l’existence d’une contestation » (Supplément
 nformation du Mexique en réponse aux observations écrites des Etats-
nis d’Amérique, 17 septembre 2008, p. 14, par. 51).
56. Au paragraphe 38 du présent arrêt, la Cour indique qu’« il est dif-
ile de discerner, sauf par déduction, la position du Mexique quant à
xistence d’une contestation sur la question de savoir si l’obligation de
 ultat incombe à toutes les autorités, à l’échelon fédéral et à celui des
ats ». La déduction n’est toutefois pas la seule manière de discerner la
 sition du Mexique. Ainsi que nous l’avons démontré dans le paragra-
 e précédent, il existe une contestation : le Mexique affirme clairement
 e « ni l’exécutif fédéral, ni les autorités judiciaires, ni les autorités légis-
 ives n’ont interprété l’arrêt Avena comme imposant une obligation de
 ultat » (ibid., p. 11, par. 40).
57. Les Etats-Unis contestent cette thèse :

   « au regard des principes établis du droit international, le fait que le
   Texas, ou tout autre Etat des Etats-Unis, interprète différemment
   l’arrêt de la Cour n’a aucune pertinence quant à la question soumise
   à la Cour. Il en va de même de toutes les interprétations émanant de
   responsables d’autres entités du gouvernement fédéral qui ne sont

                                                                              49

  pas, en droit international, réputés s’exprimer au nom des Etats-
  Unis. » (Observations écrites des Etats-Unis d’Amérique, 29 août
  2008, p. 20, par. 44.)
convient de relever que, dans cette déclaration, les Etats-Unis ont bien
 llé à ne pas mentionner les juridictions des Etats et les juridictions
dérales et, en particulier, la Cour suprême des Etats-Unis. La question
est pas de savoir qui parle au nom des Etats-Unis. La question est de
voir quelles sont les conséquences juridiques d’une décision émanant de
 Cour suprême des Etats-Unis aux termes de laquelle celle-ci dit qu’une
 ligation internationale incombant aux Etats-Unis n’a pas valeur de loi
dérale contraignante en l’absence de loi d’application.
58. Dans ses conclusions finales en date du 17 septembre 2008, le
exique a prié la Cour de dire et juger :
  « a) Que, selon l’interprétation de l’obligation imposée aux Etats-
       Unis par le point 9) du paragraphe 153 de l’arrêt Avena, celle-ci
       constitue une obligation de résultat...
       et que, conformément à l’interprétation de l’obligation de résul-
       tat susmentionnée,
       1) les Etats-Unis, par l’intermédiaire de tous leurs organes
           compétents et de toutes leurs entités constitutives, y compris
           toutes les branches du gouvernement et tout détenteur de
           l’autorité publique, à l’échelon des Etats et à l’échelon fédéral,
           doivent prendre toutes les mesures nécessaires pour accorder
           la réparation que constituent le réexamen et la revision
           prescrits dans l’arrêt Avena au point 9) du paragraphe 153 »
           (Supplément d’information du Mexique en réponse aux obser-
           vations écrites des Etats-Unis d’Amérique, 17 septembre
           2008, p. 24, par. 86 ; les italiques sont de moi ; arrêt, par. 10).
59. Ayant attentivement examiné ces conclusions, je ne comprends pas
mment la Cour peut conclure que
  « [l]e Mexique n’a pas précisé que l’obligation imposée par l’arrêt
  Avena aux Etats-Unis liait directement les organes, entités ou auto-
  rités de ce pays, même si cela pourrait être déduit des arguments
  qu’il a présentés, notamment dans son supplément d’information »
  (ibid., par. 41).
 utes les précisions nécessaires figurent dans cette demande ; point n’est
soin de procéder par déduction.
60. Dans ses observations finales et conclusions, le Mexique a indiqué
’il
  « accueill[ait] avec satisfaction tout effort déployé de bonne foi en
  vue d’assurer que ses ressortissants bénéficient d’un réexamen et
  d’une revision effectifs pleinement conformes aux prescriptions de la
  Cour dans l’arrêt Avena. Il est clair toutefois que les entités consti-
  tutives des Etats-Unis ne partagent pas le point de vue du Mexique

                                                                           50

   selon lequel l’arrêt Avena impose une obligation de résultat. Il est
   donc clairement établi qu’il existe une contestation entre les Etats-
   Unis et le Mexique sur le sens et la portée du point 9) du para-
   graphe 153 dudit arrêt. » (CR 2008/16, p. 21, par. 2 (Lomónaco) ; les
   italiques sont de moi.)
ontrairement à ce qui est indiqué au paragraphe 41 du présent arrêt, je
 pense pas que l’on puisse soutenir que « le Mexique n’a établi l’exis-
nce d’aucune contestation l’opposant aux Etats-Unis ». On ne saurait se
ntenter de l’affirmation des Etats-Unis selon laquelle il n’existe aucune
ntestation. Les positions et actions de différentes autorités américaines,
nt à l’échelon fédéral qu’à celui des Etats — particulièrement le pouvoir
diciaire fédéral —, attestent le contraire.

                   VII. RESPONSABILITÉ DE L’ETAT
61. En 1999, la Cour a jugé que la responsabilité internationale d’un
at était engagée par l’action des organes et autorités compétents agis-
nt dans cet Etat, quels qu’ils soient. En l’affaire LaGrand, elle a ainsi
nclu, lorsqu’elle a indiqué les mesures conservatoires devant être prises
r les Etats-Unis :
      « Considérant que la responsabilité internationale d’un Etat est
   engagée par l’action des organes et autorités compétents agissant
   dans cet Etat, quels qu’ils soient ; que les Etats-Unis doivent prendre
   toutes les mesures dont ils disposent pour que M. Walter LaGrand
   ne soit pas exécuté tant que la décision définitive en la présente ins-
   tance n’aura pas été rendue ; que, selon les informations dont dispose
   la Cour, la mise en œuvre des mesures indiquées dans la présente
   ordonnance relève de la compétence du gouverneur de l’Etat d’Ari-
   zona ; que le Gouvernement des Etats-Unis est par suite dans l’obliga-
   tion de transmettre la présente ordonnance audit gouverneur ; et que
   le gouverneur de l’Arizona est dans l’obligation d’agir conformément
   aux engagements internationaux des Etats-Unis. » (LaGrand (Alle-
   magne c. Etats-Unis d’Amérique), mesures conservatoires, ordon-
   nance du 3 mars 1999, C.I.J. Recueil 1999 (I), p. 16, par. 28 ; les
   italiques sont de moi.)
62. Il ressort très clairement des conclusions finales du Mexique (voir
paragraphe 10 de l’arrêt) que celui-ci a tenu compte des termes employés
r la Cour dans l’ordonnance LaGrand, et qu’il les a même repris. Le
exique soutient qu’une obligation de résultat incombe aux Etats-Unis
 vertu de l’arrêt Avena. La responsabilité internationale des Etats-Unis
  « engagée par l’action des organes et autorités compétents agissant
ns cet Etat ». Dès lors,
   « les Etats-Unis, par l’intermédiaire de tous leurs organes compétents
   et de toutes leurs entités constitutives, y compris toutes les branches
   du gouvernement et tout détenteur de l’autorité publique, à l’échelon

                                                                       51

   des Etats et à l’échelon fédéral, doivent prendre toutes les mesures
   nécessaires pour accorder la réparation que constituent le réexamen
   et la revision prescrits dans l’arrêt Avena au point 9) du para-
   graphe 153 » (les italiques sont de moi).
63. L’article 4 des articles de la Commission du droit international sur
responsabilité de l’Etat dispose que :
     « 1. Le comportement de tout organe de l’Etat est considéré comme
   un fait de l’Etat d’après le droit international, que cet organe exerce
   des fonctions législative, exécutive, judiciaire ou autres, quelle que
   soit la position qu’il occupe dans l’organisation de l’Etat, et quelle
   que soit sa nature en tant qu’organe du gouvernement central ou
   d’une collectivité territoriale de l’Etat. » (Nations Unies, Rapport de la
   Commission du droit international, cinquante-troisième session, Docu-
   ments officiels de l’Assemblée générale, supplément no 10 (A56/10).)
 64. Dans son commentaire de l’article 4, la Commission du droit inter-
 tional précise que « [l]’expression « organe de l’Etat » s’entend de toutes
    personnes ou entités qui entrent dans l’organisation de l’Etat et
 issent en son nom ». Elle ajoute que « l’Etat est responsable du com-
 rtement de ses organes, agissant en cette qualité », principe affirmé
   longue date dans les décisions des juridictions internationales. La
ommission précise également que
   « [l]’expression « un organe de l’Etat » utilisée à l’article 4 doit s’en-
   tendre dans son acception la plus large. Elle ne se limite pas aux
   organes du gouvernement central, aux hauts responsables ou aux per-
   sonnes chargées des relations extérieures de l’Etat. Elle recouvre les
   organes publics de quelque nature et de quelque catégorie que ce soit,
   remplissant quelque fonction que ce soit et à quelque niveau que ce
   soit, y compris au niveau régional, voire local. » (Commission du
   droit international, Projet d’articles sur la responsabilité de l’Etat
   pour faits internationalement illicites, Commentaires, chap. II, art. 4,
   Annuaire de la Commission du droit international, 2001, vol. II,
   deuxième partie ; les italiques sont de moi.)
 65. Il est clair que dans ses conclusions finales, qui sont conformes à
 rdonnance LaGrand et à ce qui est dit dans les articles sur la respon-
bilité de l’Etat, le Mexique affirme qu’une obligation de résultat incombe
 x Etats-Unis et à leurs organes compétents ainsi qu’à leurs entités
nstitutives. Ces entités doivent être comprises comme incluant, notam-
ent, l’Etat du Texas, la Cour suprême de l’Etat de l’Oregon, les juridic-
 ns fédérales des Etats-Unis, le Gouvernement des Etats-Unis et la
our suprême des Etats-Unis. A l’évidence, le comportement illicite doit
 e attribué aux Etats-Unis, en tant qu’entité politique en vertu du droit
 ernational, entité politique qui doit nécessairement agir par l’intermé-
aire de ses organes compétents, de ses entités constitutives et de toutes
  personnes exerçant l’autorité gouvernementale.

                                                                          52

66. Compte tenu de ce qui précède, il est extrêmement difficile de com-
endre la portée du paragraphe 41 du présent arrêt. La Cour estime que
n pourrait soutenir que la demande du Mexique
   « ne signifie pas qu’il y ait une obligation de résultat incombant aux
   divers organes compétents, entités constitutives et détenteurs de
   l’autorité publique, mais uniquement que les Etats-Unis devront agir
   par l’intermédiaire de ceux-ci pour s’acquitter des obligations qui
   sont les leurs en vertu du point 9) du paragraphe 153 ».
ontrairement à ce que la Cour affirme, il ressort du libellé des conclu-
 ns finales du Mexique que celui-ci soutient qu’il existe une obligation
  résultat et que, conformément à cette obligation, les Etats-Unis doi-
nt prendre, par l’intermédiaire de l’un quelconque des organes de
 tat, toutes les mesures nécessaires pour accorder la réparation prescrite
 ns l’arrêt Avena.


                          VIII. CONCLUSION

67. Dans la présente opinion dissidente, je me suis efforcé de démon-
 r qu’un désaccord oppose le Mexique et les Etats-Unis, désaccord qui
rdure. Il existe, selon moi, une contestation aux termes de l’article 60
   Statut de la Cour quant au sens et à la portée de l’arrêt Avena,
 isqu’il apparaît clairement que le Mexique et les Etats-Unis ont des
es radicalement différentes quant à l’interprétation de l’obligation énon-
e par l’arrêt Avena. Selon moi, il ne s’agit cependant pas uniquement
une contestation/dispute/desacuerdo au sens de l’article 60. Il existe éga-
ment un différend au sens du paragraphe 1 de l’article 38, puisqu’il y a
saccord sur divers points de droit et de fait. Je suis convaincu qu’un
nflit d’opinions juridiques et d’intérêts oppose le Mexique et les Etats-
nis sur la nature des obligations incombant à ces derniers en vertu de
rrêt Avena.
68. Si la Cour avait interprété la portée et le sens de l’arrêt Avena, elle
rait pu apporter une contribution inestimable au règlement d’un litige
 i risque de se perpétuer. Elle disposait de tous les éléments nécessaires
 ur déterminer le point ou les points précis faisant l’objet d’une contes-
 ion quant au sens et à la portée de l’arrêt Avena. Elle en a décidé
trement, et l’ordre juridique international se voit donc privé d’une
 erprétation éclairée de ses règles et principes fondamentaux et — ce
 i est tout aussi important — de lignes directrices pour les appliquer.

                                 (Signé) Bernardo SEPÚLVEDA-AMOR.




                                                                        53

